Caton, C. J. Assuming that the defendant’s proof established that the notes in controversy were given for the consideration expressed in the deed of assignment of the patent right, executed by Watson and Farrar to Hinch, the defense relied upon was not in the least advanced thereby. That defense was, that Watson had also agreed to deliver a mill within a specified time, with the patent, and as a part of the sale thereof. As .there was a deed executed at the time of the sale, showing what was sold for the consideration of the fifteen hundred dollars mentioned in the deed, which was all the right, title and interest of the grantors in the invention, within certain specified counties, it was incompetent to prove, by parol evidence, that anything else was to be conveyed for the consideration mentioned in the deed. The law presumes that the deed speaks the whole intention of the parties, and the evidence tending to show that Watson also agreed to deliver a mill, was incompetent. But even if such proof were competent, we think it quite insufficient to show that such was the agreement, as a part of the sale of the patent. It may be that there was a separate agreement, by which the defendant agreed to buy of Watson a mill, and that the mill was never delivered, but there is not a particle of proof tending to justify the inference that those notes were given for such mill. If they had any connection with this transaction at all, they were given for the consideration of the sale of the patent right, and for aught that appears, the defendant has enjoyed the benefit of that unmolested. The verdict was wrong, and the judgment must be reversed and the cause remanded. Judgment reversed,.